Citation Nr: 1623870	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a functional heart murmur. 

2.  Entitlement to service connection for right hip disorder, to include as secondary to service-connected left hip disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability of bilateral hamstring disorder as the result of VA chiropractic treatment in August 2009.

5.  Entitlement to an evaluation in excess of 10 percent prior to December 4, 2013, and thereafter, in excess of 20 percent for left shoulder disability. 

6.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability. 

7.  Entitlement to an evaluation in excess of 10 percent for left hip disability. 
8.  Entitlement to a total disability rating due to individual unemployability as result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1986 to August 1986 and in the United States Army from March 2001 to April 2005.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO).  

In a December 2005 rating decision, in pertinent part, the RO denied the Veteran's claim for service connection for functional heart murmur, and in an October 2008 rating decision, the RO denied the Veteran's claims for increased rating for left hip disability and for service connection for right hip disability.  In pertinent part of a June 2009 rating decision, the RO denied the claim for increased ratings for left shoulder and lumbar spine disabilities, and in a June 2010 rating decision, the RO denied the Veteran's claims for compensation pursuant to 38 U.S.C.A. § 1151 for bilateral hamstring disorder, and denied his claim for entitlement to TDIU.  In a September 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran has perfected his appeal as to each of these issues. 

In July 2015, the Veteran and his spouse, L.H., testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Veteran's VA medical records reflect diagnoses of anxiety and depression.  As such, the Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the pendency of his appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right hip disorder and acquired psychiatric disorder, entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hamstring disorder, entitlement to increased ratings for left hip, left shoulder, and lumbar spine disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A functional heart murmur is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.

2.  The Veteran does not have a current heart disability. 


CONCLUSION OF LAW

The criteria for service connection for a functional heart murmur have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

Before addressing the merits of the service connection issues on appeal, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2005 letter, VA provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In subsequent notice letters, VA has also generally informed the Veteran of the provisions for disability ratings and for the effective date of the claim.   See May 2009 and November 2009 notification letters.  Although the subsequent notice was sent after his claim was originally adjudicated, the timing deficiency was cured with re-adjudication of the claim in the most recent supplemental statement of the case (SSOC) in December 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
 
The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, a July 2005 VA general medical examination report, a transcript from the July 2015 Board hearing, and written assertions from the Veteran and his representative. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  The conditions at issue: an unspecified heart disorder, to include a heart murmur, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

The Veteran asserts that service connection is warranted for a heart murmur.  For the reasons that follow, the Board finds that the Veteran does not have a current heart disability for VA compensation purposes. 

Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current heart disability.  Although a review of the Veteran's service treatment records shows that he was assessed with heart murmur on an April 2004 Post-Deployment Health Assessment, subsequent electrocardiogram (EKG) and echocardiogram (ECHO) tests failed to demonstrate a current heart disorder.  His December 2004 examination prior to separation shows that he was evaluated with an abnormal vascular system due to heart murmur, despite the history of normal ECHO test results. 

The Veteran was afforded a July 2005 VA general medical examination in conjunction with his claim.  In that examination report, the VA examiner noted that the Veteran had a heart murmur, grade I out VI, but there was no evidence of cardiovascular pathology.  The VA examiner further noted that the Veteran had normal ECHO and EKG test results.  The Veteran was assessed with functional heart murmur.  Subsequent VA treatment records do not reveal any complaint, treatment, or diagnosis for a heart disorder.  

Despite the medical evidence that demonstrates that the Veteran has a current functional heart murmur, the Board finds that a heart murmur, by itself, is not a disability as a matter of express VA regulation because it is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9. 

A physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007).  As such, it would not constitute a disability for VA compensation purposes.  Cf., e.g. 38 C.F.R. § 4.104, Diagnostic Code 7015, NOTE (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability).  Essentially, the presence of a functional heart murmur is generally neither a disease nor a disorder, but rather, is simply an incidental finding. 

The need for a current heart disability was explained to the Veteran at his Board hearing, but he did not indicate that he had been diagnosed with any heart condition other than the heart murmur.  See July 2015 Board hearing transcript, pages 5 and 6.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has also considered the Veteran's statements regarding a current heart disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a heart disorder, such as chest pain and shortness of breath, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a heart disorder.  Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011).  Heart disorders are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest even observable symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current heart disorder.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, at 143-44.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for functional heart murmur or any other heart condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a functional heart murmur is denied. 


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Increased Rating Claims and TDIU 

The Veteran was last afforded VA examinations in conjunction with his claims for left shoulder, left hip, and lumbar spine disabilities in December 2013.  During the July 2015 Board hearing, the Veteran has asserted that severity of his disabilities had worsened.  See Board hearing transcript.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a).  Based on the Veteran's assertions of increased symptomatology, the Board finds that the Veteran should be afforded new VA examinations to evaluate the current severity of his left shoulder, left hip, and lumbar spine disabilities. 

The Veteran stated that his service-connected disabilities affected his ability to retain employment.  The issue of TDIU is inextricably intertwined with consideration for higher evaluations for his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  It cannot be adjudicated without further consideration of the Veteran's increased rating claims.



Service Connection for Right Hip 

The Veteran asserts that he has a current right hip disorder as a result of an injury during his period of service.  In the alternative, the Veteran testified that his right hip problems might be secondary to his left hip disability.  During the July 2015 Board hearing, the Veteran testified that he injured his right hip at the same time he injured his left hip during his period of service.  Notably, a review of the Veteran's service treatment records shows at least one complaint of bilateral hip problems; however, these service records predominantly show treatment for complaints of left hip problems.  He also testified that his right hip problems have worsened as result of his left hip disability. 

No medical opinion has been obtained that considers whether the Veteran has a current right hip disorder that is etiology related to his period of service, to include  as secondary to his service-connected left hip disability.  On remand, the Veteran should be afforded with a VA examination in conjunction with his claim.  The Veteran has also not been afforded a 38 C.F.R. § 3.159(b) notice letter addressing secondary service connection. 

Service Connection for Acquired Psychiatric Disorder 

During the July 2015 Board hearing, the Veteran testified his mental health symptoms have worsened.  He believes that his symptoms are now consistent with those attributed to PTSD.  The record contains the report of a November 2010 VA psychiatric examination in which the VA examiner ruled out a diagnosis of PTSD based on insufficient symptoms, and found that the Veteran had current diagnosis of anxiety.  Given the Veteran's reports of increased symptoms, the Board finds that he should be afforded another VA examination in conjunction with his claim. 

In addition, while the 2010 VA examiner concluded that the Veteran's anxiety disorder was not associated with trauma from his period of service, it was noted that the Veteran's chronic pain of unknown etiology impacted his mental health symptoms.  VA mental health treatment records suggest the Veteran's depression symptoms are associated with his chronic hip pain.  See August 2007 VA treatment record.  No medical opinion has been obtained that addresses whether the Veteran's diagnosed psychiatric disorders are secondary to his service-connected disabilities.  The Veteran should also be issued a 38 C.F.R. § 3.159(b) notice letter addressing secondary service connection.

Compensation under 38 U.S.C.A. § 1151 for Bilateral Hamstrings

The Veteran asserts that he has additional disability manifested by chronic bilateral hamstring disorder as a result of VA chiropractic treatment for his lumbar spine disability in August 2009.  VA treatment records dated in August 2009 show that the Veteran received chiropractic manipulative treatment (CMT) for his lumbar spine.  An August 28, 2009 VA treatment record shows that the Veteran presented with complaints of bilateral hamstring problems for the past two weeks following hamstring stretches performed during his previous chiropractic treatment session for his lumbar spine.  The VA treatment record shows assessment of acute bilateral hamstring strain, and subsequent 2009 VA treatment records show assessment of myalgia of bilateral hamstrings.  During the July 2015 Board hearing, the Veteran testified that he continues to experience bilateral hamstring problems, but he denied seeking any current treatment because he did not want to make his hamstring problems worse. 

No medical opinion has been obtained regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability manifested by bilateral hamstring disorder.  On remand, the Veteran should be provided with a VA examination to determine whether the Veteran has an additional disability that is directly and causally related to VA medical care received by the Veteran for his lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for right hip disorder and acquired psychiatric disorder as secondary to his service-connected disabilities.

2. Update the claims folder with the Veteran's VA treatment records since 2014.

3. Thereafter, schedule the Veteran for a VA examination to determine the current degree of severity of his disabilities due to left shoulder, left hip, and lumbar spine.  The lumbar spine evaluation should address whether the Veteran has any radiculopathy of the right or left lower extremities.  

The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All pertinent pathology found on examination should be noted in the reports of the evaluation, to include the impact each disability has on the Veteran's employment.

Any indicated studies should be performed and the examination reports should comply with all appropriate protocols for rating the Veteran's disabilities.  The examiners should obtain a detailed clinical history from the Veteran.  The examination reports must include a complete rationale for all opinions and conclusions reached.

4. After the development in 1 & 2 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right hip disorder, to include as secondary to his service-connected left hip disability.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

Based on a review of the record, the examiner should identify the nature of any current right hip disorder.  

(a) Then, the VA examiner should offer an opinion as to whether it is at least as likely as not related (50 percent or greater likelihood) that any current diagnosed right hip disorder was incurred during the Veteran's period of service or otherwise related to his period of service.
(b) If a right hip disorder is not related to service, whether it is at least as likely as not (50 percent or greater probability) that a right hip disorder is caused by the Veteran's service-connected disabilities, to include his left hip disability.  Please explain why or why not.
(c) If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that right hip disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities, to include his left hip.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right hip disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

An explanation for all opinions expressed must be provided.  In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

5. After the development in 1 and 2 has been completed, schedule the Veteran for an examination by a VA examiner to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should review the claims files prior to completing the examination report.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(a) Whether the Veteran currently has PTSD under the diagnostic criteria; and if so, whether such PTSD is due to fear of hostile action during active service. 

(b) Whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder:
(1) at least as likely as not (50 percent or greater likelihood) had an onset during service, is etiologically related to service, 
(2) If a psychiatric disorder is not related to service, whether it is at least as likely as not (50 percent or greater probability) that it is caused by the Veteran's service-connected disabilities.  Please explain why or why not.
(3) If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record. In doing so, the examiner should note the Veteran's complaints of anxiety and depression since service. 

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

6. After the development in #2 has been completed, schedule the Veteran for a VA examination with the appropriate specialist to obtain an opinion regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability manifested by bilateral hamstring disorder as a result of VA chiropractic manipulative treatment in August 2009. The entire record must be reviewed by the examiner(s) in conjunction with the examination.  Any indicated tests or studies must be completed.  

Based on review of the record and examination of the Veteran, the examiner(s) must provide an opinion as to the following for any diagnosed bilateral hamstring disorder (to include all such disabilities diagnosed during the period of the current claim):

(a) Identify any bilateral hamstring disorder diagnosed since the August 2009 VA chiropractic manipulative treatment. 

(b) With respect to each diagnosed disorder, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by the August 2009 VA chiropractic manipulative treatment?

(c) If the answer to question (b) is yes, did such disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?

(d) If the answer to question (c) is no, was such disability due to an event not reasonably foreseeable?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

7. After the above is complete, readjudicate the claims on appeal.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


